DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Again it is noted that claim 2 is withdrawn as it pertains to unelected embodiments. The status identifier of claim 2 must be updated in all subsequent responses.

Drawings
The drawings are objected to because figs. 1-2 have excessive shading, see MPEP 1.84 (m) which requires line drawings only.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-7, 9-10, 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, “emit a specific spectrum of 5 to 10 nm wide and between 295nm to 533nm”. The specification does not define any sort of spectrum width or range of spectrum width. This is new matter. Furthermore the specification does not have the specific range of 295nm to 533nm. Para 0035 and table 1 list ranges of wavelengths, none of the are the specific range required by the claim. This is new matter.
Claims  6-7, 9-10, 12-17 are rejected based on their dependency on 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-7, 9-10, 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “emit a specific spectrum of 5 to 10 nm wide”. The width is not defined by the specification and it is unclear what width applicant is claiming, is this the bandwidth, is the spectral half width, is this full width at half maximum?
Claims 6-7, 9-10, 12-17 are rejected based on their dependency on 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7, 9, 10, and 12 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Kaye et al. (US 2020/0375168, hereafter referred to as Kaye).
For claim 1, Kaye discloses a genus/species selective attraction device (abstract and figs.),  comprising a light emitting diode (para 0019, 0023, table 1) the light source configured to emit a specific spectrum  5 to 10 nm wide between 295 to 533nm (see table 1, as best understood spectrum half width of 9nm is between 5 and 10 and the wavelength of 365nm is between 295-533nm) selected to specifically attract a targeted genus of insect population (abstract, para 0019, flying insects for instance).
For claim 6, Kaye further discloses wherein the light source is configured to selectively attract harmful insects (para 0003, capturing/killing harmful insects).
For claim 7, Kaye further discloses further comprising a support platform (the bottom of housing 12 is a support platform).
For claim 9, Kaye further discloses an insect kill mechanism (para 0003, 0016).
For claim 10, Kaye further discloses wherein the insect kill mechanism is a blade or electrified surface (para 0003).
For claim 12, Kaye further discloses a power source (the LEDs must have a power source to function).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 7, 9, 10, 12, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Visagie (US 7024815) in view of Kaye et al. (US 2020/0375168, hereafter referred to as Kaye).
For claim 1, Visagie discloses a genus/species selective attraction device comprising light source (as seen in fig. 1 and Col. 3, lines 18-23), the light source configured to emit a specific spectrum of one or more wavelengths that is selected to specifically attract a targeted genus of insect population (abstract, Col. 1, lines 10-17, Col. 2, lines 45-50, specifically can be for mosquitoes, note every light emits a wavelength of light, Visagie’s light will emit a specific spectrum of light).
Visagie is silent about a light emitting diode (LED) configured to emit a specific spectrum of 5 to 10 nm wide and between 295nm to 533nm.
Kaye teaches a genus/species selective attraction device (abstract and figs.),  comprising a light emitting diode (para 0019, 0023, table 1) the light source configured to emit a specific spectrum  5 to 10 nm wide between 295 to 533nm (see table 1, as best understood spectrum half width of 9nm is between 5 and 10 and the wavelength of 365nm is between 295-533nm) selected to specifically attract a targeted genus of insect population (abstract, para 0019, flying insects for instance).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the attraction device of Visagie emit a specific spectrum  5 to 10 nm wide between 295 to 533nm as taught by Kaye, to specifically attract flying insects to the trap.
	For claim 6, Visagie as modified by Kaye further teaches wherein the light source is configured to selectively attract harmful insects (abstract, Col 1. Lines 10-17 mosquitoes).
For claim 7, Visagie as modified by Kaye further teaches a support platform (see annotated fig. below).

    PNG
    media_image1.png
    807
    478
    media_image1.png
    Greyscale

For claim 9, Visagie as modified by Kaye further teaches an insect kill mechanism (5, Col. 3, lines 63-66, Col. 5, lines 3-8).
For claim 10, Visagie as modified by Kaye further teaches, wherein the insect kill mechanism is a blade (Col. 5, lines 3-8) or electrified surface.
For claim 12, Visagie as modified by Kaye further teaches a power source (battery and solar charging system Col. 2, lines 30-36).
For claim 13, Visagie as modified by Kaye further teaches wherein the power source is a solar power source  (battery and solar charging system Col. 2, lines 30-36).
For claim 14, Visagie as modified by Kaye further teaches wherein the power source is a battery  (battery and solar charging system Col. 2, lines 30-36).

Claim(s) 1, 6, 7, 9-10,  12, 13, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20100008217 (provided herein, see English translation provided herein, hereafter referred to as KR ‘217) in view of Kaye et al. (US 2020/0375168, hereafter referred to as Kaye).
For claim 1, KR ‘217 teaches a genus/species selective attraction device comprising a light emitting diode (LED abstract), the light source being configured to emit a specific spectrum between 295 and 533nm that is selected to specifically attract a targeted animal and/or insect population (abstract, wavelengths of 300-400nm, page 2 description attracting harmful insects, crop pests, page 4, description experiment 1 moth).
KR ‘217 is silent about the spectral width of 5 to 10nm.
Kaye teaches a genus/species selective attraction device (abstract and figs.),  comprising a light emitting diode (para 0019, 0023, table 1) the light source configured to emit a specific spectrum  5 to 10 nm wide between 295 to 533nm (see table 1, as best understood spectrum half width of 9nm is between 5 and 10 and the wavelength of 365nm is between 295-533nm) selected to specifically attract a targeted genus of insect population (abstract, para 0019, flying insects for instance).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the attraction device of KR ‘217 emit a specific spectrum  5 to 10 nm wide between 295 to 533nm as taught by Kaye, to specifically attract flying insects to the trap.
Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the width 5 to 10 nm, to have sufficient wavelength width to attract the desired insect, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233.
	For claim 6,  KR ‘217  as modified by Kaye further teaches wherein the light source is configured to selectively attract harmful insects (abstract, page 2 description attracting harmful insects, crop pests, page 4, description experiment 1 moth).
For claim 7, KR ‘217  as modified by Kaye further teaches a support platform (see figs. 1 and 3 the base of the trap is a platform).
For claims 9-10, KR ‘217 as modified by Kaye is silent about an insect kill mechanism, wherein the insect kill mechanism is a blade or electrified surface.
In addition to above Kaye further teaches an insect kill mechanism (para 0003, 0016), wherein the insect kill mechanism is a blade or electrified surface (para 0003).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the trap of KR ‘217 include an insect kill mechanism including a electrified surface, as taught by Kaye, in order to kill and exterminate the trapped insects.
For claim 12, KR ‘217 as modified by Kaye further teaches a power source (battery and solar panels, abstract, claims).
For claim 13, KR ‘217 as modified by Kaye further teaches wherein the power source is a solar power source  (battery and solar panels, abstract, claims).
For claim 14, KR ‘217 as modified by Kaye further teaches wherein the power source is a battery  (battery and solar panels, abstract, claims).).
For claim 16, KR ‘217 as modified by Kaye further teaches wherein the support platform is supported on a tripod (as best understood on a tripod as per figs. 1-3)

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye  in view of Visagie.
For claims 13-14 Kaye is silent about wherein the power source is a solar power source or wherein the power source is a battery.
Visagie teaches a genus/species selective attraction device comprising light source (as seen in fig. 1 and Col. 3, lines 18-23), comprising a light (as seen in fig. 1 and Col. 3, lines 18-23) and a power source, (battery and solar charging system Col. 2, lines 30-36), wherein the power source is a solar power source  (battery and solar charging system Col. 2, lines 30-36), wherein the power source is a battery  (battery and solar charging system Col. 2, lines 30-36).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the power source of Kaye solar or battery, as taught by Visagie, in order to effectively power the light source.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kaye or alternatively Visagie as modified by Kaye or alternatively KR ‘217 as modified by Kaye.
For claim 15, Kaye or alternatively Visagie as modified by Kaye or alternatively KR ‘217 as modified by Kaye are silent about wherein the power source is a public electricity grid.
It would have been an obvious to one having ordinary skill in the art at the time the invention was filed as substitution of functional equivalent to substitute the battery power source of Kaye or alternatively Visagie as modified by Kaye or alternatively KR ‘217 as modified by Kaye with a public electric grid power source, in order to power the device without the need to charge a battery, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye or alternatively Visagie as modified by Kaye, as applied to claim 7 above, in further view of KR ‘217.
For claim 16, Kaye or Visagie as modified by Kaye is silent about wherein the support platform is supported on a tripod.
KR ‘217 teaches an insect trap (abstract and figs.) having a base platform (bottom of the trap) arranged on a tripod (figs. 1-3).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the pole base of Kaye or Visagie as modified by Kaye supported on a tripod base as taught by KR ‘217 in order to firmly fix the trap in an elevated position. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kaye or alternatively Visagie as modified by Kaye or alternatively KR ‘217 as modified by Kaye, as applied to claim 7 above,  in further view of KR 200379468 (provided herein, see English translation provided herein, hereafter referred to as KR ‘468).
For claim 17, Kaye or alternatively Visagie as modified by Kaye or alternatively KR ‘217 as modified by Kaye are silent about wherein the support platform is positioned 0.5 to 10 feet off the ground during use.
KR ‘468 teaches an insect trap (abstract and figs.) including a platform having the trap thereon (5 on 6, fig. 2) wherein the platform is elevated above the ground (via posts 8) at a height between 0.5 to 10 ft (see abstract the four posts 8 have a height of about 2m=6.5 ft).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to arrange the platform (and elevate the trap) of Kaye or alternatively Visagie as modified by Kaye or alternatively KR ‘217 as modified by Kaye to a height of between 0.5 to 10 ft, as taught by the raised trap of KR ‘468, in order to provide the trap at a sufficient height to attract and trap flying insects. 
Additionally it is noted that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to raise the platform (and trap) of Kaye or alternatively Visagie as modified by Kaye or alternatively KR ‘217 as modified by Kaye to a height of 0.5-10ft, in order to provide the trap at a sufficient height to attract and trap flying insects and since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233.

Response to Arguments
Applicant’s arguments with respect to all claims in view of Visagie have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive. 
Applicant argued that KR ‘217 includes an attracting composition and that “one of skill would not have a reasonable expectation that a light only variant of the ‘217 would be operation, given a critical component of the ‘217 is absent.”
This is not found persuasive because the claims do not exclude additional attracting components in the device. The claims in no way require a light only device.. The fact that KR ‘217 includes additional structure not claimed is irrelevant, especially with the open ended  “comprising” limitation.
Applicant further argued that, “Also, the breadth of the ‘217 spectrum is over 100 nm and has the potential to attract a variety of insects unintentionally.”
This is not found persuasive because the claim does not require only attracting the targeted insect, merely that a specific insect is targeted. The claims do not exclude attracting other insects. Also the office notes that this is seemingly impossible as even with very targeted light various types of insects will still be attracted. Further applicant’s claimed range of 295 to 533nm is 238nm a breadth of immensely more than 100nm, so it is unclear how applicant’s device would exclude unwanted insect populations.
In reference to applicant’s arguments of the added limitations of the width they are addressed above in view of Kaye as well as 112 rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619